Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratios) Twelve months Twelve months Twelve months Six months Six months Ended Ended Ended Ended Ended June 30, December 31, December 31, June 30, June 30, 2008 2007 2006 2008 2007 Earnings: (1) Net income (2) $ 114,407 $ 106,506 $ 91,377 $ 66,783 $ 58,882 Income taxes 73,060 66,741 47,691 41,075 34,756 Equity in (income) losses of equity investees, net of distributions - Fixed Charges (See below) (3) 82,868 81,145 78,345 40,092 38,369 Less:Preferred stock dividend - Total adjusted earnings $ 270,335 $ 254,392 $ 217,413 $ 147,950 $ 132,007 Fixed charges: (3) Total interest expense $ 82,504 $ 80,576 $ 77,538 $ 39,935 $ 38,007 Interest component of rents 364 569 807 157 362 Preferred stock dividend - Total fixed charges $ 82,868 $ 81,145 $ 78,345 $ 40,092 $ 38,369 Ratio of earnings to fixed charges 3.3 3.1 2.8 3.7 3.4 1.
